DETAILED ACTION
This Non-Final Office Action is in response to the amendment and / or remarks filed on October 19, 2022.  Claims 1 – 8, 10 & 11 are pending currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 19, 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 4, 5, 6 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 6,802,442 B1) to Thompson in view of (U.S. Patent Number 6,626,341) to Mitchell and (U.S. Patent Publication Number 2014 / 0224854 A1) to Asokaraj.    
Regarding claim 1, Thompson discloses the back panel (i.e. Back Panel of (34 or 134) in Figures 1 & 2) having the height H (i.e. Total Height Distance Top / Bottom of (34 or 134) in Figures 1 & 2) and the width (Total Left / Right Width Distance of (34 or 134) in Figures 1 & 2); and 
at least one shoulder strap (28 or 128) attached (i.e. via (40 or 140) in Figures 1 & 2) to the back panel (i.e. Back Panel of (34 or 134) in Figures 1 & 2), 
wherein the back panel (i.e. Back Panel of (34 or 134) in Figures 1 & 2) comprises an upper part (36 or 136) and the lower part (38 or 138) (See Column 4, lines 24 & 25), wherein the upper part (36 or 136) is connected with the lower part (38 or 138) along the connection line (40 or 140),
wherein an upper end of the at least one shoulder strap (28 or 128) is connected to the back panel (i.e. Back Panel of (34 or 134) in Figures 1 & 2) at the position set on the connection line (40 or 140) of the upper part (36 or 136) and the lower part (38 or 138) (See Column 4, lines 27 – 29) of the back panel (i.e. Back Panel of (34 or 134) in Figures 1 & 2), 
wherein a lower end of the at least one shoulder strap (28 or 128) is connected to the lower part of the back panel (38 or 138) by the first webbing (30 or 150), 
wherein the at least one shoulder strap (28 or 128) and the upper part (36 or 136) of the back panel (i.e. Back Panel of (34 or 134) in Figures 1 & 2) are connected with the second webbing (i.e. via (12, 14 & 18) or (120 & 118) in Figures 1 & 2)} for adjustment of the shoulder strap (28 or 128), wherein the second webbing (i.e. via (12, 14 & 18) or (120 & 118) in Figures 1 & 2) is provided with an adjustment part {i.e. via (16 & 44) or (162) in Figures 1 & 2)} for adjusting the length of the second webbing (12 or 120), 
wherein the height H (i.e. Total Height Distance Top / Bottom of (34 or 134) in Figures 1 & 2) of the back panel (i.e. Back Panel of (34 or 134) in Figures 1 & 2), and the height D (i.e. Distance b/w Top Edge of (34 or 134) & (40 or 140) in Figures 1 & 2) of the upper part (36), and wherein
two ends (24 & 26) of the second webbing (12, 14 & 18) and the adjustment part (16 & 44) are close (See Figures 1 & 2).
However, Thompson lacks and does not disclose wherein the at least one shoulder strap is provided with the massage head inside.
	Mitchell teaches wherein the at least one shoulder strap (15) is provided with the massage head (12) inside (See Column 3, lines 13 – 15) (See Figures 2, 2B, 3, 4A & 4B).  
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the at least one shoulder strap provided with the massage head inside as taught by Mitchell with the backpack of Thompson in order to massage the user shoulders during use.
However, Thompson does not explicitly disclose being greater than or equal to 390 mm.
Asokaraj teaches wherein the height H of the back panel may be 16 inches (i.e. which equals 406.4 millimeters) to 30 inches (i.e. which equals 762 millimeters) greater than 390 mm (See Paragraph 0017).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the height H of the back panel greater than 390 mm as taught by Asokaraj with the backpack of Thompson in order to size the backpack to accommodate a user’s needs/size based on what is desired to be carried.
However, Thompson does not explicitly disclose being greater than or equal to 110 mm and less than or equal to 147 mm.
Thompson recites: “While the preferred embodiment of the invention has been illustrated and described, it will be appreciated that various changes can be made therein would departing from the spirit and scope of the invention” (See Column 7, lines 37 – 40).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the height D (i.e. Distance b/w Top Edge of (34 or 134) & (40 or 140) in Figures 1 & 2) of the upper part (36) being greater than or equal to 110 mm and less than or equal to 147 mm, since the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 

Regarding claim 2, Thompson discloses comprising two shoulder straps (i.e. Left & Right (28) in Figures 1A) spaced along the width of the backboard (34) (See Figure 1).  

Regarding claim 3, Thompson discloses wherein the second adjustment part (16 & 44) is the buckle (See Figures 1).
Thompson also discloses the ladder buckle (32 or 132) (See Figures 1 & 2).  
Furthermore, Thompson recites: “While the preferred embodiment of the invention has been illustrated and described, it will be appreciated that various changes can be made therein without departing from the spirit and scope of the invention.”
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the second adjustment part the ladder buckle, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 4, Thompson discloses wherein the second webbing (14, 12 & 18) is divided into two sections (See Figure 1), an upper section (14) and the lower section (12 & 18), and wherein the upper section (14) and the lower section (12 & 18) are integrated through the second adjustment part (16 & 44) (See Figure 1).  

Regarding claim 5, Thompon as modified by Mitchell discloses wherein the interior of the shoulder strap (15) is provided with the storage space (i.e. via (18) in Figure 4A) for the installation of the massage head (12) (See Column 3, lines13 – 15) (See Figures 2A, 2B, 4A & 4B).  

Regarding claim 6, Thompson as modified by Mitchell discloses wherein the side wall (40 or 42) of the shoulder strap (15) is provided with the second opening (i.e. Slit Opening b/w (50 & 52) in Figures 4A & 4B) for opening and closing the storage space (i.e. via (18) in Figure 4A) of the shoulder strap (15), wherein the opening (i.e. Slit Opening b/w (50 & 52) in Figures 4A & 4B) is connected by fasteners (i.e. Hook & Loop Fasteners) for closure (See Column 4, lines 31 – 43).  

Regarding claim 8, Thompson discloses further comprising the bag body (i.e. Body Portion of (10 or 100) in Figures 1 & 2) connected to the back panel (i.e. Back Panel of (34 & 134) in Figures 1 & 2) in the fixed manner.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 6,802,442 B1) to Thompson, (U.S. Patent Number 6,626,341) to Mitchell and (U.S. Patent Publication Number 2014 / 0224854 A1) to Asokaraj as applied to claim 1 above, and further in view of (U.S. Patent Number 9,888,761 B2) to Kao.
Regarding claim 7, Thompson discloses the shoulder strap (i.e. Left (28) in Figure 1) provided to hold the second webbing (12 & 18) (See Figure 1).
However, Thompson as modified by above lacks and does not explicitly disclose wherein the shoulder strap is also provided with the fastening part to reduce noise, the fastening part is an elastic band or Velcro.  
Kao teaches wherein the shoulder strap (i.e. Left (21) in Figure 1) is also provided with the fastening part (311) to reduce noise, wherein the fastening part (311) is an elastic band (See Figure 1).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make wherein the shoulder strap also provide with the fastening part to reduce noise, the fastening part being an elastic band as taught by Kao with the backpack of Thompson in order to enhance absorb the bouncing force of the pack body (See Abstract).

Claims 10 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 6,802,442 B1) to Thompson, (U.S. Patent Number 6,626,341) to Mitchell and (U.S. Patent Publication Number 2014 / 0224854 A1) to Asokaraj as applied to claim 1 above, and further in view of (U.S. Patent Publication Number 2020 / 0222278 A1) to Zhijian.
Regarding claim 10, Thompson as modified by above lacks and does not explicitly disclose wherein a storage space is provided in the shoulder strap with a first opening on one side to facilitate the massage head and a cable through it.  
Zhijian teaches wherein a storage space (1400, 1500 or 2700) provided in the shoulder strap with the first opening (i.e. Side End Openings of 1400, 1600, 1500 or 2700) on one side to facilitate the massage head (1404) and cable (See Figures 13, 14, 15, 16, 17 & 18) through it.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make a storage space provided in the shoulder strap with the first opening on the side to facilitate the massage head and cable as taught by Zhijian with the backpack of Thompson in order to reduce the intensity of the massage apparatus and reduces resonance and noise (See Paragraph 0002).

Regarding claim 11, Thompson as modified by Zhijian discloses wherein the storage space (1400, 1600 or 2700) is elastic and fastened to an outer circumference of the massage head (See Paragraph 0034) (See Figures 14, 15, 16, 17, 18 & 26).

Response to Arguments
Applicant's arguments filed on October 19, 2022 have been fully considered but they are not persuasive.
Applicant argues and points out that Claim 1 recites, as a positive limitation, that “the height H of the back panel of Applicant’s massage backpack is greater than or equal to 390 mm, and the height D of the upper part of the back panel is greater than or equal to 110 mm and less than or equal to 147 mm.”
Specifically, applicant argues, the range of values for the dimension D (110 mm ≤ D ≤ 147mm) is the “key point of the invention” because it is “the best numerical range” that has been verified “through countless experiments and verifications during the past 2 years.”
Lastly, Applicant asserts that when the above-discussed claim limitations related to the values of the dimension “D” are given patentable weight, none of the cited references (i.e. Thompson, Mitchell, Kao and Zhijian, whether applied alone or in the cited combinations, renders the independent claim 1 obvious under 35 U.S.C. §103 because none of these references show, teaches, or reasonably suggest such or similar values.

In response to applicant’s argument, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

In this case, Thompson clearly shows that there is a D dimension (See Figures 1 & 2).  Thompson discloses the some height D (i.e. Distance b/w Top Edge of (34 or 134) & (40 or 140) in Figures 1 & 2) of the upper part (36), but does not disclose what the exact dimension or height is.
The only difference between the prior art (i.e. Thompson) and the claims is a recitation of relative dimensions, which is NOT patentably distinct as explained in Gardner v. TEC Systems above.  
Therefore, the 35 U.S.C. §103 rejection is maintained.
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(U.S. Patent Design Number 396,746) to Correale discloses the backpack where the upper strap is attached below the top of the backpack and seems to be significantly far below.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.L.V/Examiner, Art Unit 3734

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734